PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CATALER CORPORATION
Application No. 17/285,290
Filed: 14 Apr 2021
For: PARTICULATE FILTER
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed April 5, 2022, which requests under 37 C.F.R. §1.182 that a previously filed terminal disclaimer be withdrawn.  

The petition is granted.

Petitioner asserts that an electronic terminal disclaimer (“eTD”) filed March 24, 2022 over U.S. Patent No. 10,022,671 be withdrawn because the terminal disclaimer contains a typographical error in that it does not reference the correct patent being disclaimed. On March 25, 2022, an eTD was to overcome a double patenting rejection over a “prior” patent disclaiming the terminal part of the statutory term of any patent granted on the subject application which would extend beyond the expiration of the full statutory term of prior U.S. Patent No. 10,981,113. The examiner has confirmed that withdrawal of the terminal disclaimer filed March 24, 2022 is appropriate because the claims of U.S. Patent 10,022,671 do not apply to the claims in the subject application. Accordingly withdrawal of the March 24, 2022 terminal disclaimer in favor of the March 25, 2022 terminal disclaimer is appropriate. 

Consideration of a petition under 37 CFR 1.182 requires payment of the petition fee set forth at 37 CFR 1.17(f). The petition fee of $420 (undiscounted entity size) has been charged to counsel’s deposit account as authorized in the petition.

This application is being referred to Technology Center Art Unit 3746 for correction of PALM and file records consistent with this decision.

Telephone inquiries relative to this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET